THIRD DIVISION
                                                                              December 22, 2010




No. 1-10-0424


MARILYN GANDY,                                       )      Appeal from the Circuit Court of
                                                     )      Cook County
       Plaintiff-Appellee,                           )
                                                     )      No. 05 M1 723028
v.                                                   )      No. 06 CH 12045
                                                     )      No. 06 CH 14953
SHAMEKIA KIMBROUGH, WM SPECIALTY                     )
MORTGAGE, LLC, ARGENT MORTGAGE                       )      Honorable Daniel A. Riley,
COMPANY, LLC, and CHASE HOME                         )      Judge Presiding.
FINANCE,                                             )
                                                     )
       Defendants-Appellants.                        )
                                                     )
(Salaam Ghafir, American Home Loan, Mark             )
Mitchell, Gregory Wilson, Tristar Title, and         )
Unknown Owners and Nonrecord Claimants,              )
                                                     )
       Defendants).                                  )



       JUSTICE MURPHY delivered the opinion of the court:

       This appeal involves the resolution of three consolidated actions concerning real property

located at 7941 South Laflin Street, Chicago, Illinois (Laflin property). Defendant Shamekia

Kimbrough filed a forcible detainer action against plaintiff, Marilyn Gandy, on September 23,

2005, seeking possession of the Laflin property and payment of $782 in rent. On June 19, 2006,

Gandy sought to quiet title to the Laflin property in her name. Gandy also sought other relief
No. 1-10-0424

based on claims of unconscionability and unjust enrichment. Gandy included Kimbrough,

Salaam Ghafir, American Home Loan, Mark Mitchell, attorney Gregory Wilson, and Tristar Title

as named defendants.

       On July 26, 2006, WM Specialty Mortgage, LLC, assignee of Argent Mortgage

Company, LLC, filed the third suit involved in this case. WM Specialty Mortgage filed a

complaint to foreclose the mortgage on the Laflin property against Gandy, Kimbrough,

Kimbrough’s husband Moses Smith III, and Specialized Loan Servicing, LLC. On August 30,

2006, Gandy’s motion to consolidate the three actions was granted and the consolidated action

was heard in the chancery division of the circuit court of Cook County.

       Following discovery, Gandy and Kimbrough filed cross-motions for summary judgment.

The trial court denied Kimbrough’s motion and granted Gandy’s motion. The court found that

Kimbrough was not a bona fide good-faith purchaser for value of the Laflin property and that an

equitable mortgage existed between Gandy and Ghafir. A comprehensive order was prepared by

the parties and entered on January 11, 2010, and a judicial deed was issued conveying the Laflin

property to Gandy.

       On appeal, Kimbrough argues that the trial court erred in finding that she was not a bona

fide purchaser for value and she should take title to the Laflin property free and clear of any

equitable interests claimed by Gandy. Kimbrough also contends that the trial court erred in

finding there was no genuine issue of material fact concerning the conveyance from Gandy to

Ghafir and whether that transaction constituted an equitable mortgage or an actual conveyance of

the Laflin property. Defendants WM Specialty Mortgage, LLC, Argent Mortgage Company,


                                                  2
No. 1-10-0424

LLC, and Chase Home Finance, collectively the mortgagee, also sought reversal of the trial

court’s order and adopted Kimbrough’s arguments and brief. For the following reasons, we

affirm the findings of the trial court.

                                          I. BACKGROUND

                                          A. The Pleadings

                         1. Kimbrough’s Forcible Use and Detainer Action

        Kimbrough filed her forcible use and detainer action against Gandy, seeking to evict

Gandy from the Laflin property and recover $782 in unpaid rent on September 23, 2005.

Following Gandy’s appearance and jury demand, Kimbrough filed a motion for use and

occupancy. Kimbrough asserted that she was the owner of the Laflin property and Gandy had

been occupying the property without paying rent. Attached to the motion were an affidavit

completed by Kimbrough and a letter sent to Gandy on August 29, 2005, indicating that rent

would be $1,300 per month and that her alleged right to possession of the Laflin property was

based on an invalid agreement with Ghafir.

        In response, on January 23, 2006, Gandy filed a motion demanding strict proof and

alleging that her right to possession and claimed prepaid rent were pursuant to a written lease. In

support, Gandy attached a copy of her lease with Ghafir. She also attached a copy of a cashier’s

check payable to Ghafir on her behalf for $18,400, the amount she claimed was for two years’

prepaid rent at $750 a month. Based on this information, Gandy also filed a motion to dismiss

Kimbrough’s complaint.

        Attached to her response to the motion to dismiss, Kimbrough provided a copy of the


                                                 3
No. 1-10-0424

warranty deed for the Laflin property entered between her and Ghafir. The trial court denied the

motion to dismiss and granted the motion for use and occupancy, ordering Gandy to pay

Kimbrough rent during the pendency of the action. On June 19, 2006, Gandy filed a motion to

reconsider that order alleging that she believed she was the victim of fraud and attaching a copy

of her quiet title action. Gandy also sought consolidation of the two causes of action both in her

motion for reconsideration and in a separate motion to consolidate on August 1, 2006, which was

granted on August 30, 2006, with the actions being further consolidated with the foreclosure

action in January 2007.

                                 2. Plaintiff’s Quiet Title Action

       On June 19, 2006, Gandy filed her action to quiet title to the Laflin property. Gandy

alleged that she was the sole legal titleholder of the Laflin property based on her deed recorded in

2001 when she inherited the property from her father free of any mortgage. A former employee

of American Home Loans and friends with current employees there, Gandy sought financing to

pay for home improvements. Mark Mitchell, a senior loan officer, told Gandy that she did not

have sufficient credit, but provided a surrogate buyer, Ghafir, who would secure a mortgage for

the home in return for cash payment and rent.

       Gandy claimed that attorney Gregory Wilson accompanied her to First American Title

Company on July 26, 2004, to complete what she thought was a refinancing of her home. Ghafir

secured a $76,500 mortgage from American Home Loans on that date. Gandy alleged that she

entered into an option to repurchase the home from Ghafir and had entered into a lease with

Ghafir to remain in the home. However, in September 2005, Kimbrough sought rent payments


                                                 4
No. 1-10-0424

from Gandy as the alleged new owner of the Laflin property.

       Gandy sought to quiet title against Kimbrough, Ghafir and any other claimants, claiming

that the deed transfer to Ghafir should be considered an equitable mortgage and not a formal

conveyance of real property. Gandy also claimed that the deed transfer from Ghafir to

Kimbrough should be voided based on unconscionability. Gandy alleged that Ghafir was aware

of Gandy’s continued presence in the building and that he knew of the limited nature of the

interest he held as well as the fact her interest in the property would be clearly evident if the

sophisticated parties and brokers conducted basic research. She also asserted that the

discrepancy in the terms of the agreements between her arrangement and that of Ghafir and

Kimbrough demonstrated that she was given a highly disadvantageous equitable loan. Gandy’s

third claim was for unjust enrichment based on the realization of great benefits based on the

discrepancies in values.

                      3. WM Specialty Mortgage, LLC’s Foreclosure Action

       On July 26, 2006, WM Specialty Mortgage filed its foreclosure action against

Kimbrough, Gandy, and others. It alleged that Kimbrough and her husband executed a mortgage

to WM Specialty Mortgage as assignee of Argent Mortgage Company, in the sum of $136,000 on

August 22, 2005. The complaint further alleged that on April 1, 2006, the Kimbroughs defaulted

on the mortgage and $138,749.39 was due WM Specialty Mortgage.

                                            B. Discovery

       At some point during litigation, American Home Loans ceased operations, reportedly

without any assets. It was not made a party to the action. Further, neither Mitchell nor Price


                                                  5
No. 1-10-0424

could be located to be served and deposed. Therefore, there is no evidence of record from

American Home Loans or its employees involved in the transaction other than the testimony of

the parties and the loan and sale documents.

                                       1. Gandy Deposition

       Gandy testified that she was born and reared in the Laflin property and lived there most of

her life. She had lived there since 2002 after she inherited it from her father. While there was no

mortgage on the Laflin property, Gandy talked with Donald Price and Mark Mitchell of

American Home Loans about refinancing so that she could renovate her kitchen and bathroom.

Gandy had worked for American Home Loans for approximately three months the prior year and

Price was recommended by her friend Renee Riggins, who worked at American Home Loans.

Price and Mitchell informed her that her credit was not sufficient to qualify for financing, but

they could set up a surrogate buyer transaction to achieve her funding goal.

       Under this plan Gandy sold the Laflin property to Ghafir on July 26, 2004, for

approximately $71,000. Gandy testified that she used $13,000 to pay off a debt to her credit

union and $7,000 for consumer debt. She paid home owner’s insurance of $864 and renter’s

insurance of $250 for a year. Gandy understood that rent to be paid Ghafir would be $750 a

month and she gave Ghafir a check for $18,400 for prepayment of two years’ rent and an

additional check for $4,500 for what Ghafir called mortgage payments. Gandy testified that this

left her with approximately $20,000 from the transaction.

       Gandy testified that Wilson was not her attorney but was assigned to work on the

transaction by Price. Gandy identified the warranty deed and lease agreement executed by her


                                                 6
No. 1-10-0424

and Ghafir. Gandy testified that she did not understand the transaction to be the actual sale of the

Laflin property. She stated that she executed the documents because she believed she was

entering a financing arrangement and did not know any better. Gandy added that she trusted

Price because he was recommended by her friend Riggins.

       Gandy testified that on June 7, 2005, Ghafir tendered her a five-day notice. Gandy

testified that she was working at a realty office at that time and took the notice to a Housing and

Urban Development counselor at the office, who advised her not to make any more payments

because she had already given Ghafir money. Gandy testified that she was not advised of the sale

of the Laflin property to Kimbrough, but received a $4,500 check from the title company and

took it to her office. She was informed that it might mean that the property had been sold.

Gandy’s attorney told her she could cash the check with recourse. In September 2005

Kimbrough knocked on her door and informed Gandy that she was the new owner of the Laflin

property and required rent payment.

       Gandy admitted that her check for the alleged rent prepayment did not contain any

indication or notation that was the purpose of the funds. She also admitted that there was no

other documentation prepared to support that contention. She testified that the leaseback and

repurchase option concepts were discussed and it was proposed that Price would draw up papers

for those, but no document was executed at closing for those purposes. Gandy testified that she

trusted Price and Mitchell because her friend recommended them.

                                       2. Ghafir Deposition

       Ghafir testified that he was a clinical supervisor for the South Suburban Council for


                                                 7
No. 1-10-0424

Alcoholism and Substance Abuse but that he was doing consulting work on employee policies

for American Home Loans at the time he purchased the Laflin property. Ghafir was informed

that the Laflin property was for sale through Price from a woman who worked for Price and was

having financial problems. Ghafir understood the transaction would be a straight sale of the

Laflin property and decided to take action since he had been looking for investment properties.

       Ghafir testified that he completed a loan application and was approved for $90,000 and

he, with approximately $5,000 down, purchased the property. Ghafir attended the closing and

had no idea what Gandy’s understanding of the transaction was. He testified that Price took care

of the details. When shown a copy of the lease, Ghafir stated that he did not recognize it and

claimed that he did not sign his name on the lease. He stated that there was no discussion of

lease arrangements or Gandy staying at the Laflin property until after the closing. However, he

stated his understanding of the situation was that Gandy would provide some mortgage payments

up front and be responsible for paying the mortgage directly for a year, at which point they would

revisit the possibility of her repurchasing.

       Ghafir testified that he trusted Gandy to make the mortgage payments directly, but when

he was notified in June 2005 that she was delinquent on payments, he visited her. Gandy

informed him that she was having health issues but would get money to make the payments.

After a month without payment being made, Ghafir made arrangements to pay the past-due

mortgage. While Gandy was to pay the mortgage and not rent, Ghafir issued the five-day notice

because he did not know what else to do. He decided to sell the Laflin property and, through

word of mouth, he identified Kimbrough as a prospective buyer. Ghafir attended the closing


                                                8
No. 1-10-0424

with Kimbrough and stated that she was aware that Gandy continued to reside at the Laflin

property.

       Ghafir was unable to recall receiving the $18,400 check from Gandy. He also could not

explain why $15,599.78 of the proceeds from the sale to Kimbrough were to be directed to Price.

Furthermore, he had not seen a document allegedly from him directing $24,761.38 to Riggins

Development and did not know what that entity was or why it was disbursed so much funds.

                                      3. Kimbrough Deposition

       Kimbrough testified that she had invested in several properties resulting in both profits

and foreclosures. She testified that she was told that the Laflin property was in preforeclosure

and had been rehabbed, showing her pictures of a new kitchen and bathroom. Kimbrough

testified that in investigating the property, she researched the Cook County recorder of deeds’

Web site to make sure that Ghafir owned the Laflin property and drove past it to assess the

exterior condition of the property.

       Despite the fact that she maintained that she was going to live at the Laflin property and

she was told there was a tenant, Kimbrough did not see the inside of the building or investigate if

it was occupied. Kimbrough testified that at the closing, Ghafir was supposed to give her the

lease, but she did not receive a copy at that time. Ghafir also told her that he had told Gandy that

someone had purchased the property and she would have to move out.

                                      4. Documentary Evidence

       Numerous documents were attached to Gandy’s motion for summary judgment detailing

the transactions in this matter. Among the documents included from the first transaction between


                                                 9
No. 1-10-0424

Gandy and Ghafir were copies of the canceled checks from Gandy to Ghafir for $18,400 and

$6,500, the lease between Ghafir and Gandy, and the HUD-1 settlement statement.

       The HUD-1 settlement statement indicates that the gross contract sales price for the

Laflin property was $90,000 with $3,000 cash earnest money. The principal amount of Ghafir’s

loan was $76,500. Ghafir received an $1,100 credit for rent and $5,400 credit for closing costs.

Gandy received a carryback second mortgage for $4,500. A copy of the warranty deed with

Gandy conveying the Laflin property to Ghafir is also of record.

       The HUD-1 settlement statement for the closing between Kimbrough and Ghafir incidates

a $170,000 gross contract price. The statement indicates that Kimbrough had a first mortgage for

$136,000 and a second mortgage for $33,422. Gandy received $4,500 paying off her second

mortgage on the Laflin property, and Saxon Mortgage received $77,399.34 for Ghafir’s

mortgage. Ghafir was to receive $81,400.21. The HUD-1 also corraborated the handwritten

disbursement authorizations attached to Gandy’s motion from Ghafir to: Riggins Development

for $24,761.38; Donald Price for $15,593.78; and himself for $28,212.65.

         C. The Trial Court’s Dispositive Order on the Motions for Summary Judgment

       Both Kimbrough and Gandy filed motions for summary judgment. There are no

transcripts from the proceedings before the trial court, but a January 11, 2010, dispositive order

was entered granting Gandy’s motion and denying Kimbrough’s motion. Ghafir passed away

during the course of proceedings and his death was made of record in the order. The trial court

found that the deed entered into between Ghafir and Gandy was null and void as a deed, but

effective as an equitable mortgage for $48,600. Therefore, the subsequent deed between Ghafir


                                                10
No. 1-10-0424

and Kimbrough was also null and void and defendant was awarded judgment against Ghafir for

$71,590, the net amount of her purchase and her mortgage to Chase was found null and void.

Kimbrough remains indebted to Chase pursuant to the promissory note utilized as collateral for

the mortgage to Chase. This appeal followed.

                                         II. ANALYSIS

       Kimbrough asserts that the trial court erred in granting Gandy’s motion for summary

judgment because she was a bona fide purchaser of the property from Ghafir. However, we find

that Kimbrough waived this argument based on her failure to provide pertinent authority and a

cohesive legal argument. Kimbrough’s second contention is that the trial court erred in granting

summary judgment to Gandy, finding that the conveyance from Gandy to Ghafir was not a deed

but an equitable mortgage.

       Summary judgment may be granted when the pleadings, depositions, admissions and

affidavits on file demonstrate no genuine issue as to any material fact and the moving party is

entitled to judgment as a matter of law. 735 ILCS 5/2-1005(c) (West 2006). Where parties file

cross-motions for summary judgment, they concede the absence of a genuine issue of material

fact and invite the resolution of the matter by the court as a matter of law. Chicago Hospital Risk

Pooling Program v. Illinois State Medical Inter-Insurance Exchange, 397 Ill. App. 3d 512, 523

(2010) (hereinafter CHRPP). We review an order granting summary judgment de novo.

CHRPP, 397 Ill. App. 3d at 523. While we also review the evidence in a light most favorable to

the nonmovant, we cannot ignore evidence unfavorable to the nonmovant and may sustain the

trial court on any basis called for in the record. Ruane v. Amore, 287 Ill. App. 3d 465, 474


                                                11
No. 1-10-0424

(1997).

                                      A. Bona Fide Purchaser

          As noted above, Kimbrough has failed to provide adequate citation to the record or

analysis of case law to provide any cogent argument with respect to her claim that she was a

bona fide purchaser. “ ‘[A] reviewing court is entitled to have the issues on appeal clearly

defined with pertinent authority cited and a cohesive legal argument presented. The appellate

court is not a depository in which the appellant may dump the burden of argument and research.’

” In re Marriage of Auriemma, 271 Ill. App. 3d 68, 72 (1995), quoting Thrall Manufacturing

Co. v. Lindquist, 145 Ill. App. 3d 712, 719 (1986). Supreme Court Rule 341(h)(7) requires a

clear statement of contentions with supporting citation of authorities and pages of the record

relied on. 210 Ill. 2d R. 341(h)(7). Ill-defined and insufficiently presented issues that do not

satisfy the rule are considered waived. Express Valet, Inc. v. City of Chicago, 373 Ill. App. 3d
838, 855 (2007). We will not sift through the record or complete legal research to find support

for this issue.

          Kimbrough simply presented the proposition that a bona fide purchaser of a property

interest takes that interest free and clear absent actual or constructive notice of a claim of

ownership. Daniels v. Anderson, 252 Ill. App. 3d 289 (1993). Kimbrough then cites to In re

Application of County Treasurer, 30 Ill. App. 3d 235 (1975), as an example where a court found

constructive notice because the purchaser lived across the street and the property was improved

with aircraft tie-downs and taxiways and was adjacent to the airport. Kimbrough does not

provide any analysis of these cases or a cohesive legal argument how they may be applied to the


                                                  12
No. 1-10-0424

instant facts to support her claim. Rather, she makes a brief conclusory argument that she

conducted a diligent inquiry and was a bona fide purchaser. This is insufficient and constitutes

waiver of this argument.

                                       B. Equitable Mortgage

       Kimbrough also argues that the trial court erred in determining that an equitable mortgage

existed between Ghafir and Gandy. The Illinois Mortgage Foreclosure law provides the

following definition for “mortgage”:

                “ ‘Mortgage’ means any consensual lien created by a written instrument

       which grants or retains an interest in real estate to secure a debt or other

       obligation. The term ‘mortgage’ includes, without limitation:

                (a) mortgages securing ‘reverse mortgage’ loans as authorized by

       subsection (a) of Section 5 of the Illinois Banking Act;

                (b) mortgages securing ‘revolving credit’ loans as authorized by

       subsection (c) of Section 5 of the Illinois Banking Act, Section 1-6b of the Illinois

       Savings and Loan Act and Section 46 of the Illinois Credit Union Act;

                (c) every deed conveying real estate, although an absolute conveyance in

       its terms, which shall have been intended only as a security in the nature of a

       mortgage;

                (d) equitable mortgages; and

                (e) instruments which would have been deemed instruments in the nature


                                                 13
No. 1-10-0424

       of a mortgage prior to the effective date of this amendatory Act of 1987.” 735

       ILCS 5/15-1207 (West 2006).

       Under section 5 of the Mortgage Act, a “constructive mortgage” is defined as “[e]very

deed conveying real estate, which shall appear to have been intended only as a security in the

nature of a mortgage, though it be an absolute conveyance in terms, shall be considered as a

mortgage.” 765 ILCS 905/5 (West 2006). In determining whether a constructive, or equitable

mortgage exists our courts consider several factors, including:

                “ ‘ the existence of an indebtedness, the close relationship of the parties,

       prior unsuccessful attempts for loans, the circumstances surrounding the

       transaction, the disparity of the situations of the parties, the lack of legal

       assistance, the unusual type of sale, the inadequacy of consideration, the way the

       consideration was paid, the retention of written evidence of the debt, the belief

       that the debt remains unpaid, an agreement to repurchase, and the continued

       exercise of ownership privileges and responsibilities by the seller [Citations.]’ ”

       Robinson v. Builders Supply & Lumber Co., 223 Ill. App. 3d 1007, 1014 (1991),

       quoting McGill v. Biggs, 105 Ill. App. 3d 706, 708 (1982).

       The parties’ intentions are the key consideration and proof of these factors “must be clear,

satisfactory and convincing” if they are to overcome a written instrument. Robinson v. Builders

Supply & Lumber Co., 223 Ill. App. 3d at 1014. However, “it is not necessary that there be no

conflict in the evidence presented.” Silas v. Robinson, 131 Ill. App. 3d 1058, 1062 (1985).

       Kimbrough argues that the undisputed evidence was insufficient to support a finding that


                                                  14
No. 1-10-0424

an equitable mortgage and not an absolute conveyance was created. Kimbrough notes that the

aforementioned factors require a fact-intensive analysis and the trial court lacked undisputed

facts to support its finding. As in Robinson, Kimbrough argues that remand is required because

the facts allow for more than one conclusion. Robinson, 223 Ill. App. 3d at 1018. Based on our

examination of the testimony and documents presented in this case, the trial court properly

determined that the transaction between Gandy and Ghafir constituted an equitable mortgage.

       In this case, the relationship of the parties, Gandy and Ghafir, is limited to this transaction

and were only brought together by Price. Gandy admits that the attorney at the closing, Gregory

Wilson, nominally represented her. However, as she points out, more telling is that Wilson was

engaged by American Home Loans and Ghafir was not represented by counsel. Further, Gandy

filed a legal malpractice suit against Wilson for his failure to adequately provide advice regarding

the transaction. It appears that Gandy’s classification that the parties were “pawns in a [sic]

American Home Loans’ scheme to generate fees and charges” is not without merit.

       In any event, there is no dispute that a debt existed. After the transaction, Gandy’s

obligation continued as she was required to pay what was classified as rent by Gandy and

mortgage payments by Ghafir. It is unclear whether the obligation was to continue or require that

Gandy exercise her alleged option to repurchase. Gandy claims that this was the entire premise

of the transaction and that she followed Price and Mitchell’s lead in executing the transaction

because she trusted them, needed the money and did not possess the requisite credit to obtain

funds. According to Kimbrough’s testimony, Riggins informed her that the kitchen and

bathroom of the Laflin property had been renovated, which was the main reason for Gandy’s


                                                 15
No. 1-10-0424

pursuit of refinancing. Gandy continued to reside in the Laflin property and continues to do so to

this date.

        While the circumstances surrounding this transaction are certainly unusual to this court,

we fear these types of transactions were profligate in recent years. Adding to our concern is that

the sophistication of the parties was admittedly limited in this case. Both Gandy and Ghafir

testified to almost a complete lack of understanding of the transaction and research of the

property’s value. This factor, along with the disparity of consideration provided by Ghafir to

Gandy opposed to that paid by Kimbrough, clearly points to this being an equitable mortgage and

not an outright conveyance.

        Ghafir paid a purchase price of $90,000 on July 24, 2004, with a net payout to Gandy of

roughly $71,000, who then sent back $22,900 to Ghafir. Ghafir then turned and sold the property

to Kimbrough on August 22, 2005, for a contract price of $170,000. This vast disparity,

especially factoring in the funds transferred to Ghafir by Gandy, strongly supports our finding

that the transaction established an equitable mortgage.

        Finally, the most convincing evidence is the testimony by both parties. Gandy clearly

believed that this was not a full conveyance of the Laflin property, but a financing arrangement

that would allow her to receive funds and then repurchase it when she was in a better position.

While Ghafir did testify that he contemplated having a relative live at the Laflin property, he also

testified that after a year of payments, Gandy would have the opportunity to repurchase the Laflin

property. Based on the totality of the factors, the trial court did not err in finding that an

equitable mortgage exists and granting summary judgment to Gandy.


                                                  16
No. 1-10-0424

                                         III. CONCLUSION

      Accordingly, for the aforementioned reasons, the decision of the trial court is affirmed.

      Affirmed.

      QUINN and NEVILLE, JJ., concur.




                                               17
          No. 1-10-0424

Please Use                REPORTER OF DECISIONS – ILLINOIS APPELLATE COURT
Following                       (Front Sheet to be Attached to Each Case)
Form:

Complete
TITLE
                           MARILYN GANDY,
of Case
                                                                                                        Plaintiff-
              Appellee,
                           v.

                           SHAMEKIA KIMBROUGH,


                                                                                                        Defendant-
              Appellant.
Docket No.                                                  Nos. 1-10-0424
                                                           Appellate Court of Illinois
COURT
                                                         First District, THIRD Division
Opinion
Filed
                                                               December 22, 2010
                                                             (modified upon rehearing)
                                                              (Give month, day and year)


JUSTICES                           JUSTICE MURPHY delivered the opinion of the court:

                                   Quinn, P.J., and Neville, J.,                                                         concur
                                                                                                                         [s]



APPEAL from
                                      Lower Court and Trial Judge(s) in form indicated in the margin:
the Circuit
Ct. of Cook
County,                            The Honorable             Daniel Riley                               , Judge Presiding.
Criminal
Div.

                                 Indicate if attorney represents APPELLANTS or APPELLEES and include
For                                   attorneys of counsel. Indicate the word NONE if not represented.
APPELLANTS,
John Doe,                  Attorneys for Defendant-Appellant:         George J. Arnold, George L. Schoenbeck
of Chicago.
                                                                      Sosin & Arnold, Ltd.
                                                                      11800 W. 75th Ave., Suite 300
                                                                      Palos Heights, IL 60463
                                                                      Phone: (708) 448-8141



                           Attorneys for Plaintifft-Appellee:         Gilbert Liss
                                                                      39 S. La Salle Street, #605
                                                                      Chicago, IL 60603
                                                                      Phone: (312) 641-6656
For
APPELLEES,
Smith and
Smith of
Chicago,                                                            18
Joseph